NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3928-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KASIB DECKER, a/k/a
KARON REED,

     Defendant-Appellant.
___________________________

                    Submitted September 22, 2020 – Decided September 29, 2020

                    Before Judges Haas and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Indictment No. 16-06-0837.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Rochelle Watson, Deputy Public Defender,
                    of counsel and on the brief).

                    Esther Suarez, Hudson County Prosecutor, attorney for
                    respondent (Ednin D. Martinez, Assistant Prosecutor,
                    on the brief).

PER CURIAM
      After the trial court denied defendant's pre-trial motions covering a

number of different issues, he pled guilty to two counts of second-degree

unlawful possession of a weapon by a certain person not to possess weapons,

N.J.S.A. 2C:39-7(b)(1). In accordance with the terms of the negotiated plea, the

court sentenced defendant to two concurrent ten-year terms, with an aggregate

five-year period of parole ineligibility. As part of the plea, the court dismissed

the remaining twenty-one counts of the indictment that pertained to defendant,

including a count charging him with being the leader of a firearms trafficking

network, N.J.S.A. 2C:39-16, which defendant had unsuccessfully moved to

dismiss prior to entering his guilty plea. This appeal followed.

      On appeal, defendant raises the following contentions:

            POINT I

            BECAUSE THE STATE FAILED TO PUT FORTH
            ANY EVIDENCE BEFORE THE GRAND JURY
            THAT [DEFENDANT] HELD A HIGH-LEVEL
            POSITION   IN  THE   CONSPIRACY    THAT
            INVOLVED TWO OR MORE PERSONS, THE
            TRIAL COURT ERRED BY DENYING HIS MOTION
            TO DISMISS COUNT ONE OF THE INDICTMENT.

            POINT II

            DEFENDANT IS ENTITLED TO A REMAND FOR
            RESENTENCING BECAUSE DEFENSE COUNSEL
            TOLD THE COURT THAT HER CONTINUED
            REPRESENTATION WAS ILL-ADVISED WHERE

                                                                          A-3928-17T1
                                        2
            HE HAD ALLEGED INEFFECTIVE ASSISTANCE
            OF COUNSEL AND BECAUSE DEFENDANT TOLD
            THE COURT HE DID NOT WANT TO PROCEED
            WITH SENTENCING.

      Having reviewed these contentions in light of the record and the

applicable law, we affirm.

                                        I.

      In Point I, defendant argues that the trial judge erred by denying his

motion to dismiss count one of the indictment, which charged him with being

the leader of a firearms trafficking network involving himself and two of his co -

defendants, Jason Siek and Daquan Smith. In response, the State asserts that

defendant's challenge to count one is moot because this charge was dismissed at

the time of sentencing. We agree with the State for the reasons expressed in

State v. Davila, 443 N.J. Super. 577, 585 (App. Div. 2016) (holding that "if a

pre-trial motion only affects a dismissed count, an appeal of that pre-trial motion

presents a moot, non-justiciable question").

      Rule 3:9-3(f) sets forth the requirements for entering a conditional guilty

plea reserving the right to appeal an adverse determination "of any specified

pretrial motion." The Rule requires both "the approval of the court" and "the

consent of the prosecuting attorney." R. 3:9-3(f). However, even if Rule 3:9-

3(f) is satisfied, the appeal must relate to a count to which the defendant pled

                                                                           A-3928-17T1
                                        3
guilty in order to remain viable. Davila, 443 N.J. Super. at 587 ("Even if the

record had been sufficient to preserve [the] defendant's right to appeal the pre -

trial motion relating only to a dismissed count of the indictment, we hold that

the issue is moot.").

      Here, defendant pled guilty to two counts of the indictment charging him

with certain persons weapons offenses. In return for his guilty plea, all of the

remaining charges against him, including count one, were dismissed. Because

defendant has already received all the relief he is seeking on this part of his

appeal, that is, the dismissal of count one of the indictment, his challenge to the

trial judge's denial of his earlier motion to dismiss that charge is obviously moot.
Ibid. Therefore, we reject defendant's contention on this point.

      However, even if we consider defendant's argument, we are satisfied that

it is without merit. In examining the power of grand juries, our Supreme Court

"has recognized the grand jury's independence and has expressed a reluctance to

intervene in the indictment process." State v. Hogan, 144 N.J. 216, 228 (1996).

Consequently, a trial court should disturb an indictment only "'on the clearest

and plainest ground' . . . and only when the indictment is manifestly deficient or

palpably defective." Id. at 228-29 (quoting State v. Perry, 124 N.J. 128 (1991)).




                                                                            A-3928-17T1
                                         4
      A trial judge's decision denying a defendant's motion to dismiss an

indictment is reviewed for abuse of discretion. State v. Saavedra, 222 N.J. 39,

55 (2015) (citing Hogan, 144 N.J. at 229).        Accordingly, the trial judge's

"exercise of discretionary authority ordinarily will not be disturbed on appeal

unless it has been clearly abused." Hogan, 144 N.J. at 229.

      Defendant argues that the State did not present sufficient evidence to

support count one, which charged him with being the leader of a firearms

trafficking network. We disagree.

      Unlike a formal trial, where the State's burden is to prove a defendant's

guilt beyond a reasonable doubt, the State must only present the grand jury with

"some evidence" as to each element of its prima facie case. State v. Morrison,

188 N.J. 2, 10 (2006). Indictments returned by a grand jury are presumed valid.

State v. Francis, 191 N.J. 571, 587 (2007). Accordingly, in determining whether

the evidence proffered in support of an indictment is sufficient, "the facts u pon

which the indictment is based must be viewed indulgently in favor of the

State[,]" State v. Fleischman, 383 N.J. Super. 396, 398 (App. Div. 2006), aff'd,

189 N.J. 539 (2007), and "every reasonable inference is to be given to the State."

State v. N.J. Trade Waste Ass'n, 96 N.J. 8, 27 (1984). The defendant challenging




                                                                          A-3928-17T1
                                        5
an indictment bears the burden of showing that the evidentiary support for the

charge is "clearly lacking." State v. McCrary, 97 N.J. 132, 142 (1984).

      In his written decision denying defendant's motion to dismiss count one

of the indictment, the trial judge correctly concluded that defendant failed to

meet this burden.   In order to support count one charging defendant with

violating N.J.S.A. 2C:39-16, the State had to present "some evidence"

establishing:

            (1)   That defendant conspired with two or more
                  persons.

            (2)   That the conspiracy included a scheme . . . to
                  unlawfully . . . transport, ship, sell or dispose[] of
                  any firearm.

            (3)   That defendant was an organizer, supervisor,
                  financier or manager in such a conspiracy.

            (4)   That defendant occupied a high level position of
                  superior authority or control over other persons
                  in the scheme or organization and exercised that
                  authority or control over others involved in the
                  scheme or organization.[]

            (5)   That defendant engaged in the conspiracy for
                  profit.

            [Model Jury Charges (Criminal), "Leader of Firearms
            Trafficking Network (N.J.S.A. 2C:39-16)" (approved
            Dec. 8, 1997) (footnote omitted).]



                                                                           A-3928-17T1
                                        6
      Here, the judge found that the State presented sufficient evidence to the

grand jury demonstrating that defendant "organized multiple sales of firearms"

and was responsible for obtaining the firearms that he and Siek would sell to

other individuals. In furtherance of this conspiracy, defendant reached out to

Smith, his contact in North Carolina, to obtain an AR-15 that he and Siek

planned to resell.   In response to defendant's request, Smith delivered the

weapon to New Jersey and was apprehended at the Delaware Memorial Bridge.

As the judge found after reviewing the transcript of the grand jury proceedings,

without the firearms defendant procured, "there would be no organization."

      Because the State presented ample evidence to support count one of the

indictment, the judge properly denied defendant's motion to dismiss this charge.

                                      II.

      In Point II, defendant asserts that his attorney provided him with

ineffective assistance at the time of sentencing. Defendant argues that shortly

before his sentencing hearing, he sent a letter to the trial judge complaining

about his attorney. 1 On the day of sentencing, the judge gave the letter to the

attorney, who questioned whether she could continue to represent defendant in



1
  Defendant did not include a copy of this correspondence in his appellate
appendix.
                                                                        A-3928-17T1
                                       7
light of his claim that she was ineffectively representing him.        However,

defendant never asked for a different attorney and did not request an

adjournment. Under these circumstances, the judge advised the attorney that

she should continue to represent defendant.

      To establish ineffective assistance of counsel, a defendant bears the

burden of satisfying the two-prong test of Strickland v. Washington, 466 U.S.
668, 687 (1984), which requires a showing that trial counsel's performance was

deficient and that, but for the deficient performance, the result would have been

different.   Our Supreme Court has expressed a preference for resolving

ineffective assistance of counsel claims, like those presented by defendant in

this case, on collateral review. State v. Preciose, 129 N.J. 451, 459-60 (1992).

Thus, "[c]ontentions of ineffective assistance of counsel are more effectively

addressed through petitions for post-conviction relief, at which point an

appropriate record may be developed." State v. Rambo, 401 N.J. Super. 506,

525 (App. Div. 2008) (citing Preciose, 129 N.J. at 460).

      Because defendant's claims concerning his attorney's performance before

and during the sentencing proceeding rest upon evidence outside the record, they

are not ripe for direct review.    Therefore, defendant's claim of ineffective




                                                                         A-3928-17T1
                                       8
assistance of counsel must abide the result of a properly filed petition for post-

conviction of relief.

      Affirmed.




                                                                          A-3928-17T1
                                        9